       Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

 SATYANAM HOSPITALITY LLC D/B/A                   §
 SUPER 8 CORPUS CHRISTI,                          §
                                                  §
        Plaintiff,                                §
                                                  §
 vs.                                              §
                                                  §   CIVIL ACTION NO. 2:19-cv-00375
 PELEUS INSURANCE COMPANY,                        §
 STRATA CLAIMS MANAGEMENT, LLC,                   §
 GEORGE MARES, ENGLE MARTIN &                     §
 ASSOCIATES, LLC, AND ANDREW                      §
 SKELLIE,                                         §
                                                  §
        Defendants.                               §

                     DEFENDANT PELEUS INSURANCE COMPANY’S
                              NOTICE OF REMOVAL

       Defendant Peleus Insurance Company files this Notice of Removal under 28 U.S.C.

Section 1446(a) and respectfully states.

                                             I.
                                       INTRODUCTION

       1.      Plaintiff Satyanam Hospitality, LLC (“Plaintiff”) commenced this action on

October 29, 2019 by filing Plaintiff’s Original Petition (“Original Petition”) in the 319th Judicial

District Court of Nueces County, Texas – Cause No. 2019-DCV-5387-G.

       2.      This lawsuit arises out of Plaintiff’s claims for coverage under a commercial

property insurance policy issued by Peleus for physical loss or damage allegedly sustained by

Plaintiff’s commercial property as the result of Hurricane Harvey.

       3.      Plaintiff’s Original Petition, which includes a jury demand, names not only Peleus

as defendant, but also asserts purported causes of action against four non-insurer agents of Peleus

– i.e., Strata Claims Management, LLC (“Strata”), George Mares, Engle Martin & Associates,


DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                        Page 1
4827-5283-8062v1
       Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 2 of 9



LLC (“EMA”), and Andrew Skellie.

        4.       Strata acted Peleus’ third-party administrator with respect to the property insurance

claim made the basis of this lawsuit, and Mares was employed as a Claims Manager for Strata.

        5.       EMA acted as Peleus’ independent adjusting firm with respect to the property

insurance claim at issue, and Skellie was employed as General Adjuster for EMA.

        6.       Peleus was served with Plaintiff’s Original Petition on November 7, 2019 through

the Texas Commissioner of Insurance, and it files this Notice of Removal within the 30-day period

required by 28 U.S.C. Section 1446(b)(2)(B).

        7.       Venue is proper in this district under 28 U.S.C. Section 1441(a) because the state

court where the action is pending is located in this district.

        8.       Peleus need not obtain Strata’s, EMA’s, Mares, or Skellie’s consent to removal

because Strata, EMA, Mares, and Skellie were improperly joined as defendants in this action.1

However, to the extent Strata’s, EMA’s, Mares, or Skellie’s consent is required, Strata, EMA,

Mares, and Skellie consent to the removal of this action. Accordingly, the requirement that all

defendants consent to removal is satisfied.

                                                 II.
                                         BASIS FOR REMOVAL

        9.       Removal is proper under 28 U.S.C. Section 1332(a) if there is complete diversity

between the parties and the amount in controversy exceeds $75,000 excluding interest, costs, and

attorneys’ fees. These two conditions are clearly satisfied in this matter.




1
    See Rico v. Flores, 481 F.3d 234, 239 (5th Cir. 2007).


DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                         Page 2
4827-5283-8062v1
        Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 3 of 9



A.       Removal is Proper Because Complete Diversity of Citizenship Exists Between
         Plaintiff and Peleus.

         10.     Plaintiff Satyanam Hospitality, LLC is a Texas limited liability company with its

principal place of business in the State of Texas. The citizenship of a limited liability company is

determined by the citizenship of its members.2 Plaintiff Satyanam Hospitality, LLC’s only reported

member/manager is Vinay Bhakta – an individual who is domiciled and resides in Texas. Plaintiff

Satyanam Hospitality, LLC is thus a citizen of Texas for diversity jurisdiction purposes.

         11.     Defendant Peleus is an insurance company incorporated in the State of Virginia

with its principal place of business in Virginia. Peleus is thus a citizen of Virginia for diversity

jurisdiction purposes.

         12.     Defendant Strata is a limited liability company organized under the laws of the

State of Texas. Strata’s sole member/manager is ClearView Risk Insurance Programs, LLC – a

limited liability company organized under the laws of the State of Texas. ClearView Risk

Insurance Programs, LLC’s sole member/manager is ClearView Risk Holdings, LLC – a limited

liability company organized under the laws of the State of Delaware. The members/managers of

ClearView Risk Holdings, LLC’s are citizens of Illinois, New York, and Texas. Defendant Strata

is thus a citizen of Illinois, New York, and Texas for diversity jurisdiction purposes; however,

because Strata was improperly joined as a defendant in this action, its citizenship should be

disregarded by this Court in determining jurisdiction under 28 U.S.C. Section 1332(a).

         13.     Defendant EMA is a limited liability company organized under the laws of the State

of Georgia. EMA’s sole member is Cor Partners, Inc. – a corporation organized under the laws of

the State of Missouri with its principal place of business in Missouri. EMA is thus a citizen of



2
     See Carden Arkoma Assocs., 494 U.S. 185, 195-96 (1990).


DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                        Page 3
4827-5283-8062v1
       Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 4 of 9



Missouri for diversity jurisdiction purposes. However, this Court may disregard EMA’s

citizenship in determining jurisdiction under 28 U.S.C. Section 1332(a) because EMA was

improperly joined as a defendant in this action.

        14.      Defendant Mares is an individual residing and domiciled in the State of Texas and,

therefore, is a citizen of Texas for diversity jurisdiction purposes. However, this Court may

disregard Mares’ citizenship in determining jurisdiction under 28 U.S.C. Section 1332(a) because

Mares was improperly joined as a defendant in this action.

        15.      Defendant Skellie is an individual residing and domiciled in the State of Texas and,

therefore, is a citizen of Texas for diversity jurisdiction purposes. However, this Court may

disregard Skellie’s citizenship in determining jurisdiction under 28 U.S.C. Section 1332(a)

because Skellie was improperly joined as a defendant in this action.

        16.      Because Plaintiff is a citizen of Texas and Peleus – the only properly-joined

defendant in this action – is a citizen of Virginia, complete diversity of citizenship exists now and

on the date Plaintiff filed this lawsuit.

        (1)      Strata, EMA, Mares, and Skellie Are Improperly Joined as Defendants in this
                 Action.

        17.      Defendants Strata, EMA, Mares, and Skellie have been improperly joined as

defendants in this action and their citizenship should be disregarded for purposes of diversity

jurisdiction. A court must disregard the citizenship of a non-diverse party if the removing

defendant shows improper joinder by either: (1) “actual fraud in the pleading of jurisdictional

facts”; or (2) “inability of the plaintiff to establish a cause of action against the non-diverse party

in state court.”3 Under the second method, the removing defendant must demonstrate “there is no



3
    Smallwood v. Ill. Cent. R.R. Co., 385 F. 3d 568, 573 (5th Cir. 2004)


DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                          Page 4
4827-5283-8062v1
          Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 5 of 9



possibility of recovery by the plaintiff against [the] in-state defendant, which, stated differently

means that there is no reasonable basis for the district court to predict that the plaintiff might be

able to recover against [the] in-state defendant.”4

          18.   Here, Plaintiff’s Petition fails to establish a reasonable possibility of recovery

against Strata, EMA, Mares, and Skellie because Plaintiff lacks a valid claim upon which relief

may be granted as to Strata, EMA, Mares, and Skellie under Texas law. Plaintiff’s lawsuit is

governed by Chapter 542A of the Texas Insurance Code, which applies to actions on first-party

insurance claims arising from alleged damage to covered property caused by “forces of nature,”

such as “a flood, a tornado, lightning, a hurricane, hail, wind, a snowstorm, or a rainstorm.”5

          19.   Under Chapter 542A, an insurer “may elect to accept whatever liability an agent

might have to the claimant for the agent's acts or omissions related to the claim by providing

written notice to the claimant.”6 Whether the insurer makes such an election “before a claimant

files an action” or “thereafter,” the result is the same: “the court shall dismiss” the action against

the agent with prejudice.7 In either event, the insurer “may not revoke, and a court may not nullify,

[the] insurer's election.”8 The statute does not require the insurer's written notice of election to be

made in any particular form, nor does it require the insurer to take any steps other than the election

in order for the court to dismiss the action against the agent.9




4
    Id.
5
    TEX. INS. CODE ANN. § 542A.001(2).
6
    TEX. INS. CODE ANN. § 542A.006(A).
7
    Compare TEX. INS. CODE § 542A.006(b) with § 542A.006(c).
8
    TEX. INS. CODE § 542A.006(f).
9
    See generally TEX. INS. CODE § 542A.006.


DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                          Page 5
4827-5283-8062v1
        Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 6 of 9



         20.       Here, it is undisputed that Strata, EMA, Mares, and Skellie were Peleus’ “agents”

as defined by section 542A.001(1) of the Texas Insurance Code.10 Indeed, Plaintiff’s Original

Petition plainly alleges that Strata, EMA, Mares, and Skellie acted as agents of Peleus with respect

to the investigation, evaluation, and adjustment of the property insurance claim made the basis of

this lawsuit.11

         21.       It is also undisputed that Peleus – via an email sent to Plaintiff’s counsel on October

29, 2019 – elected to accept whatever liability its agents (Strata, EMA, Mares, and Skellie) might

have to Plaintiff in connection with the insurance claim under section 542A.006 of the Texas

Insurance Code.12

         22.       Because Peleus provided Plaintiff with written notice of its election of legal

responsibility under section 542A.006 prior to filing this notice of Removal (and within the 61-

day pre-suit notice period prescribed by section 542A.003 of the Texas Insurance Code), Texas

statute mandates that all causes of action asserted against Strata, EMA, Mares, and Skellie be

dismissed with prejudice. As a result, there is no possibility that Plaintiff might recover against

Strata, EMA, Mares, and Skellie on any of the causes of action pleaded in Plaintiff’s Original

Petition, and this Court should disregard their citizenship for purposes of diversity jurisdiction.




10
     See TEX. INS. CODE ANN. § 542A.001(1) ("Agent" means an employee, agent, representative, or adjuster who
     performs any act on behalf of an insurer.”).
11
     See Exhibit B [Plaintiff’s Original Petition] at ¶21 (describing Strata’s, EMA’s, Mares’, and Skellie’s roles with
     respect to Plaintiff’s property insurance claim); see also Exhibit B [Plaintiff’s Original Petition] at ¶¶41, 45, and
     52-53 (generally referring to Strata, EMA, Mares, and Skellie as Peleus’ “agents”).
12
     See Exhibit F [542A.006 Notice of Election]. Peleus provided Plaintiff with notice of its statutory election of
     liability on October 29, 2019 – i.e., the same date on which Plaintiff filed this lawsuit. At the time Peleus made
     its election, it had no knowledge that Plaintiff had commenced suit, which – as Plaintiff apparently concedes –
     was filed before the 61-day notice period required by Texas statute had expired. See Exhibit B [Plaintiff’s Original
     Petition] at ¶37 (alleging – without further detail – that “the statute of limitation” would not permit Plaintiff to
     provide the pre-suit notice required by statute).


DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                                            Page 6
4827-5283-8062v1
        Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 7 of 9



B.       Removal is Proper Because Plaintiff’s Claimed Damages Exceed This Court’s
         Jurisdictional Threshold of $75,000.

         23.       If it is facially apparent that Plaintiff’s claims in this suit exceed $75,000, exclusive

of interest, costs, and attorneys’ fees, Peleus’ burden to establish the amount in controversy

exceeds this Court’s jurisdictional threshold is satisfied.13 .

         24.       Here, Plaintiff’s Original Petition states that Plaintiff seeks to recover damages in

excess of $200,000 in this lawsuit.14 It is thus facially apparent that Plaintiff’s claims exceed this

Court’s jurisdictional threshold of $75,000.

         25.       Because there is complete diversity between the parties and the amount in

controversy exceeds $75,000 excluding interest, costs, and attorneys’ fees, removal is proper under

28 U.S.C. Section 1332(a).

                                              III.
                                  COMPLIANCE WITH 28 U.S.C. §1446

         26.       As required by 28 U.S.C. Section 1446(a) and Local Rule 81.1, a copy of each of

the following are attached to (or filed with) this Notice of Removal:

                   a. All executed process in this case, attached as Exhibit A;

                   b. All pleadings asserting causes of action and all answers to such pleadings,
                      attached as Exhibit B;

                   c. State Court Docket Sheet, attached as Exhibit C;

                   d. An index of matters being filed, attached as Exhibit D;

                   e. List of all counsel of record, attached as Exhibit E; and

                   f. Email from James W. Holbrook, III to Brennan M. Kucera dated October 29,
                      2019 [542A.006 Notice of Election], attached as Exhibit F.




13
     Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).
14
     See Exhibit B [Plaintiff’s Original Petition] at ¶61.


DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                               Page 7
4827-5283-8062v1
      Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 8 of 9



       27.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be given

to all adverse parties promptly after the filing of this Notice, and Peleus will promptly file a copy

of this Notice with the clerk of the state court where the action is pending.

       WHEREFORE, Defendant Peleus Insurance Company hereby provides notice that this

action is duly removed from the 319th Judicial District Court of Nueces County, Texas, to the

United States District Court for the Southern District of Texas, Corpus Christi Division, and

respectfully requests that this Court enter such further orders as may be necessary and appropriate.

                                                      Respectfully submitted,


                                                      By:       /s/ James W. Holbrook, III
                                                            James W. Holbrook, III
                                                            State Bar No. 24032426
                                                            Southern Member ID No. 659759
                                                            jholbrook@zelle.com

                                                      ZELLE LLP
                                                      901 Main Street, Suite 4000
                                                      Dallas, TX 75202
                                                      Telephone: 214-742-3000
                                                      Facsimile:    214-760-8994

                                                      ATTORNEY-IN-CHARGE FOR
                                                      DEFENDANT

OF COUNSEL:

Steven J. Badger
Texas Bar No. 01499050
Southern Member ID No. 3074560
sbadger@zelle.com
ZELLE LLP
901 Main Street, Suite 4000
Dallas, TX 75202
Telephone: 214-742-3000
Facsimile:    214-760-8994

ATTORNEYS FOR DEFENDANT



DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                        Page 8
4827-5283-8062v1
      Case 2:19-cv-00375 Document 1 Filed on 12/09/19 in TXSD Page 9 of 9



                              CERTIFICATE OF SERVICE

        This is to certify that on December 9, 2019, a true and correct copy of the foregoing
document was delivered to all known counsel of record in accordance with the Federal Rules of
Civil Procedure as follows:

        Brennan M. Kucera
        brennan@ck-firm.com
        Benjamin R. Crowell, III
        ben@ck-firm.com
        KUCERA CROWELL, PLLC
        2028 East Ben White Boulevard
        Suite 240-2015
        Austin, TX 78741
        Telephone:     512-870-7099
        Facsimile:     512-388-9520
        Counsel for Plaintiff


                                                   /s/ James W. Holbrook, III
                                                  James W. Holbrook, III




DEFENDANT PELEUS INSURANCE COMPANY’S NOTICE OF REMOVAL                                 Page 9
4827-5283-8062v1
